Porter, J.
delivered the opinion of the court. The plaintiff who was employed as a workman in the erection of the church, and who also furnished materials for the building; sues the defendants for extra work, not comprised in the original contract.
The general issue is pleaded, and a demand for damages, in consequence of the plaintiff having failed to perform his contract.
The evidence fully establishes the allegations in the petition. We can discover no reasonable cause for this appeal, and consequently the appellee’s claim to have the judgment below confirmed with ten per cent damages must be sustained.
It is therefore ordered, adjudged and decreed, that the judgment of the district court *501be affirmed, with costs, and ten per centum damages for this frivolous appeal.
Hoffman for the plaintiff, Christy and Maybin for the defendants.